Citation Nr: 0501762	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  00-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and consulting physician


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976, as well as for more than two years prior to that time.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In July 2001, the Board issued a decision denying the 
veteran's appeal to reopen his claim for entitlement to 
service connection for a low back disorder.  The veteran 
appealed the July 2001 decision.  In January 2003, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion to remand and to stay proceedings.  The Court's 
Order vacated the July 2001 Board decision, and remanded the 
veteran's claim to the Board for readjudication.  The Board 
remanded the veteran's claim for further development in 
October 2003.  

The veteran testified before the undersigned Veterans Law 
Judge in October 2004.  At this hearing, the veteran 
submitted additional medical evidence, along with a waiver of 
RO review of the newly submitted medical evidence.  
Accordingly, the veteran's claim is now ready for appellate 
review by the Board.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1996, the 
RO denied entitlement to service connection for a low back 
disorder.

2.  Evidence received since the July 1996 final rating 
decision includes evidence not previously submitted, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and when considered in conjunction with the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for a low back 
disorder.

4.  Competent clinical evidence of record establishes that 
the veteran has low back arthritis and degenerative disc 
disease that is related to service.


CONCLUSIONS OF LAW

1.  The unappealed July 1996 RO decision which denied 
entitlement to service connection for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (as in effect prior to August 29, 2001).

3.  Low back arthritis and degenerative disc disease were 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the veteran of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In general, the VCAA also provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In light 
of the favorable determination contained herein, further 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2003).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).  

The veteran's claim of entitlement to service connection for 
a low back disability was denied by the July 1996 rating 
action.  The veteran did not submit a notice of disagreement 
and the July 1996 rating decision is final.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  For requests to reopen received prior to 
August 29, 2001, as in this case, "new and material 
evidence" means existing evidence not previously submitted 
to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
when considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  

The evidence of record prior to the July 1996 final rating 
decision included the veteran's service medical records, 
private medical records, VA medical records, and a VA 
examination report.  The service medical records showed 
treatment for low back pain, and at the time of examination 
for separation from service, the veteran reported a medical 
history of recurrent back pain.  The separation examination 
in February 1976 revealed a normal spine.  

None of the post service medical evidence of record at the 
time of the July 1996 rating decision indicated that the 
veteran had a chronic low back disability that was related to 
service.  The newly submitted evidence contains an October 
2004 written private medical opinion, and October 2004 
testimony from a private physician at a hearing before the 
undersigned.  The private physician opined that the veteran's 
current back disability is directly related to in-service 
back injury.  This newly submitted private medical evidence 
provides a direct link between the veteran's current low back 
disability and his military service.  Accordingly, the Board 
finds that new and material evidence has been received to 
reopen the claim for entitlement to service connection for a 
low back disability.

De Novo Review 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The service medical records show that the veteran received 
treatment for low back pain during service and that 
impressions made included chronic low back pain.  On one 
occasion the veteran was noted to have bilateral lumbar 
muscle spasms.  On discharge examination in February 1976 the 
veteran's spine was noted to be normal.  On his Report of 
Medical History the veteran indicated that he had had, or 
currently had, recurrent back pain.

An August 1977 Army reserves Report of Medical Examination 
indicates that the veteran's spine was normal.  On the Report 
of Medical History, the veteran indicated that he had not had 
or ever had recurrent back pain.

Medical reports from Mayfield Neurological Institute dated 
from 1982 to 1989 contain a February 1989 documentation 
showing that the veteran reported that in January 1986 a 150-
pound crate fell off of a loading dock and landed on his 
chest and legs, pinning him against his van.  It was noted 
that, after conservative therapy, he returned to work 
although he had exacerbations of low back pain which resolved 
with conservative treatment.  The veteran also reported that 
in February 1988 he injured his back while lifting and had 
low back pain as a result of that incident.

MRI scan reports dated in April and November 1998 showed 
desiccation of the L5-S1 disc with associated bulging.

Medical reports from L.F.P., M.D., dated from 1992 to 1995 
show that the veteran was involved in a motor vehicle 
accident in November 1992 and had low back pain radiating to 
the right lower extremity, less so on the left.  The 
impressions made included suspected herniated lumbar disc 
with right sciatica and degeneration of L5-S1 disc with a 
mild bulge.

On VA examination in March 1995, the veteran attributed his 
back disorder to three separate incidents occurring during 
service.  He reported initially injuring his back after 
falling down a flight of stairs during basic training.  He 
recalled being treated and being placed on light duty for 
two-weeks thereafter.  Thereafter, he reinjured his back 
while lifting tent boxes weighing approximately 250-pounds.  
He again received treatment and was placed on light duty for 
three months.  The veteran reported injuring his back on a 
third occasion while setting up computers.  After that 
injury, he received treatment and was placed on light duty.  
After physical examination in 1995, the diagnosis was chronic 
low back pain with decreased range of motion and normal X-
rays.

August 1991 VA outpatient reports show that the veteran 
received treatment for back pain after falling off of a 
ladder while painting a house, and that the assessment was 
coccydynia.  An August 1998 VA X-ray examination of the spine 
revealed spurring and minimal narrowing of the L5-S1 disc 
space.  A VA hospital report dated in September 1998 shows 
that the veteran underwent a left L5-S1 lumbar micro-
discectomy, and that the diagnosis was left L5-S1 herniated 
disc.

The veteran appeared before the undersigned Veterans Law 
Judge in October 1998 and May 2001.  The veteran asserted 
that he injured his back during service and that he had had 
continuous back problems ever since.

VA outpatient treatment records dated from April 1999 to 
November 2003 indicate that the veteran had degenerative disc 
disease of the lumbar spine and chronic low back pain.

The veteran submitted a March 2002 letter from a fellow 
serviceman.  His comrade stated that he had served in the 
Army with the veteran from August to October 1970, and that 
he remembered that the veteran hurt his back during training 
and had been on sick call for two weeks.

The veteran submitted an "Independent Medical Evaluation" 
report dated in October 2004.  C.N.B., M.D., stated that he 
had reviewed the veteran's medical history, that he had 
talked to the veteran on the phone, and that he had examined 
the veteran.  Dr. B. also stated that he had reviewed the 
medical literature.  Dr. B. noted that the veteran had been 
noted to have back problems on 11 occasions in his service 
medical records.  He stated that it was clear that the 
veteran had at least two serious spine injuries while in 
service.  He further stated that it was well known that 
injuries to the spine early in life often lead to advanced 
degenerative changes later in life due to the resultant 
chronic ligament laxity and spine instability.  Dr. B. was of 
the opinion that had the veteran not had his in-service spine 
injury, he would not have had severe spine injury in 1986, 
1987, and 1992, and therefore would not have likely needed 
spinal surgeries in 1998 and 1999.  To support his opinion 
Dr. B. noted that, the veteran entered service fit for duty, 
that the veteran had two serious in-service spine injures, 
which required at least 11 visits to medical personnel, and 
that the medical literature supports an association between 
spine injuries early in life and the development of advanced 
degenerative arthritis.  Dr. B. noted that the veteran 
currently has advanced degenerative arthritis and disc 
disease.  It was his opinion that the veteran's spine 
injuries subsequent to service were all likely significantly 
contributed to and/or caused by his preexisting in-service 
spine injury.  He stated that the chronicity of the in-
service spine injury and the fact that the veteran likely 
weakened his spine ligaments in service supported his 
opinions.

The veteran and Dr. B. testified before the undersigned 
Veterans Law Judge in October 2004.  The veteran stated that 
he had fallen down stairs when he was in basic training.  The 
veteran indicated that this injured his back and that he was 
on bed rest for two weeks following the fall.  The veteran 
reported that when he was leaving service he had not been 
given any separation examination that required him to take 
off his clothes.  He asserted that following service he 
continued to experience extreme lower back pain with numbness 
and tingling radiating down both legs.  Dr. B. testified that 
the veteran's back injury in service compromised the 
veteran's back and made him more susceptible to reinjury.  He 
stated that the veteran's injury in service resulted in 
chronic pain and that after service the chronic pain had been 
exacerbated on several occasions and had led to the 
subsequent surgeries.  Dr. B. did not think that the veteran 
would have had as severe injury in 1986, 1988, or 1992, if he 
had not had his in-service back injury.  Dr. B. was of the 
opinion that the veteran's separation examination, and the 
August 1977 reserve enlistment examination did not include a 
detailed examination of the spine.  He noted that since there 
had been several visits of back complaints during service, 
there should have been some evaluation of the spine other 
than a check mark to say that the back was normal.  Dr. B. 
also noted that even a negative examination would not have 
changed the veteran's increased risk for having further 
injuries to the spine later on.  Dr. B. further stated that 
if the veteran had had intermittent pain and an exam was made 
at a time of no pain, the veteran actually might have had a 
fairly normal examination.

In this case the record does show that the veteran 
experienced significant back injuries after leaving service.  
However, the service medical records do indicate that the 
veteran had some back disability during service.  
Furthermore, there is a medical opinion that the veteran's 
back disability in service was chronic in nature and that it 
made the veteran experience greater injury during the 
subsequent post service back injuries than otherwise would 
have occurred.  Additionally, there is no medical evidence of 
record which opines that the veteran's back problems during 
service were acute and transitory in nature, or that the 
veteran's current back disability is totally unrelated to 
service.  Since there is medical evidence supporting the 
veteran's claim, and no medical evidence against the 
veteran's claim, the Board is of the opinion that the 
evidence supports a finding that the veteran has current low 
back arthritis and degenerative disc disease due to service.  
Accordingly, service connection for a low back arthritis and 
degenerative disc disease is warranted.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disorder is 
reopened.

Entitlement to service connection for low back arthritis and 
degenerative disc disease is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


